48



    OFFICE OF THE ATI-ORNEY               GENERAL    OF TEXAS
                                AUSTIN




Honorable F. L. Xarbir
Cooat~ Allaltor
Wllbarger County
Vernon, Texas

Dsar 8irl



          Thank you for ~0
requestlag the opinion oi
Artiolr 917, Verrion’#Ann
tram your letter:
            vhhs   r0ii0wi
     tan&mthe ab




                                           atus or an sp-
                                           2,000 aorrr to
                                         l p r eser vein a




                       te                    or 00da
                             g a mep r r sr nd,
                        lxohaO      oertain 6aotions


     Act?  Ii the80 ohangrs wer8 =a*,  whrn
     would it actually bsooma a state game
     prw3enr?*
                                                           48;


Honorabl@ ?. L. Maaala, page 2


                bticlr   917 of the Penal cod0 read8 aa
r0ii0w8 :
                *Any pemon,   firm or eorporrtion   own-
     ing and In p~aarsslonof land8 In thr State
     of Toxar,       mar tranrrrr by an lnrtrormt or
     writing;       au17 aoknonledgetlbaroman  officer,
     authorlzrd andor the law8 of thlr State to
          l0knowieagad8,
     ta k e                to thr Stat0 ot 48xas
     the rl&ht t0 pramrva,  protaOt and lntmduur
     ror propagation purposes any of tha gamr
     bird8 or gama animal8 mentionad ln this
     ohaptor on the lands mentionrd theroln,
     for a period of not loss t&an tm roam.
     Such instrument of writing shall 88 tiled
        the oifior ‘of the Game, Flab and Oy8tu
     ttommleslcnu,whusupon ths Oama,~rleh and
     tJy@trrCommls8ionar mar at hlr dirorotion
     drolars the.lands dr8orlbad in'8aid instru-
     ment a State Game Fra8arva. and.tharearter
     ?or thaperlod named therrin    rhan Sor al%
     thr purposes,rolatlng to the prererration.
     protrotlon and propagation of game bird8 ana
     game animals be gdu     the controlOS the
     GtlM. Flab aa OY8tm C~ssiolisr.         The
     aggrigatr aoraagi of all Dreauvaa whm
     may ‘be drrlgnatadin any on8 oounttf@hall
     nsvu   exceed ten par arnt of thr total
     acreage or 'euohoounty.     Suoh pra8erres
     8hall b8 numberad in     a orilu of the
     riling or the lnstrumant therrror. The
     Game, Fl8h and Ofstu    Comalsrloimr I&all
     oausr notice8   to bs preparid eontainisg
     the wvrar -Stat* Ga818Pra8uva,*     *Tro8-
     pa88ing Frohlbited,* and OaulQ ruoh no?
     tioer  to br posted at aaoh gatr~or ltranoe
     tzar8to: All Stat8 game pr88WTe8 o8$ab-
     llehcd under the protisions ot this ohaptor
     ahall tor all purpose8 of pra8uYatlon,      pro-
     tection and propagation of. game bird8 and
     game animal8 thereon be undbr thr oontrol
     qn4 management of the Game;~$8h~ and Oyster
     Commls8lonU, and he and hi8 ds$iitias    My
     at all timer entu    In ana upon 8uoh prtiserres
     in the performanor of their du$lss.
                                                            484




Bonorablr F. L. Ya8810, page )


          "It 8hall.be unlawful for any
     pereon to hunt, pumue, shoot at, kill,
     taka;dartrO~, or in 8nr manna? molert
     anr OS the gems bird8 or gems aniaslr
     with5.nths exterior boundaries of an7
     game pre88~8, and any person who shall
     violate any proyislon of this ahaptsr
     Shall br at30788a guilty 0s a mlsdems.anor
     and upon conylotion shall be fined not
     less than ilrty ($50.00) dollar8 nor
     more than two hundrrd ($200.00) dollar8."
     (Unclereoorlngours)
          KS also call your attention  to Section 1
of Article 9781,~ Vernon.8 Annotated Penal Code,
which read8 (18follows:
          Vhe ~ofiics of Game, Firh and Oystu
     Commissioner~br the Stats or Tsxas Is
     hersbr abolished. Thor8 is hersby Creatsd
     the Game, Fish and Ofstar Commisaion'whiah-
     shall hers ths authority, powsr8,:dutier
     and.functions huatofors.rested in ths
     Gems, Fl8h and Oy8tsr Commlsalonsr, ,sxOspt
     where in C6ntllCt with this AOt.”
          Artlols 917, suwa, makes the granting or
aonial or an appUaatlon to hays laud8 arolarsa a.Stats
game preaens sntlrel~ a matter for. the adainlmtratlva
ai8ONtiOn  0s the Came, Fish ana Oystsr~Commlssion, and
no y88tsd right aOCNe8 upon ths riiug dr'~thaInatru-
ment descrlbsd in suah artlals.~ yOrsovsr,,bao&u88 of
Its peonllar training land sxperlsncs, the Commission 18
better equippod tocparsupon ths qu#stion ot’whan a
game presena Is ncrossaa~ in a partiO&ir County, and
the clrcumatanoss~upon whlOh land shall be asoiarsa a
State game presans.
          Consequently, we rsspeotru1lf auggeiatthat
the matter be’ refsrrsa to the Game, Fish end Oyster Com-
                                                        485



Eonarable 1. L. Xa88io. Paes 4


ml88lon,and it la ths opinion of this department
that the question of whether or not an aun?sa or nsw
orfglnal application 8hOUld 8s fllsb (so as to comply
with Article 917) 18 antirely a matter within the aa-
mlnistratlvo bi8er8tlOn of that department.
                             Tour8 vary truly

                          ATTORXEY GENERAL OF TEXAS



                          B,-%?yti   Walter R. Koch
                                          Ass1 stant




JDs:m




              AFER0VEISE.R 2, 1940